POTTER COUNTY
                                Caroline Woodburn
P O Box 9570                     DISTRICT CLERK                      (806) 379-2300
Amarillo, Texas   79105-9570                                    Fax: (806) 372-5061
501 S. Fillmore - Suite IB                          districtclerk@co.potter^tx.us

      WRIT OF HABEAS .CORPUS

                                 FEBRUARY 24,    2015


                        NOTICE OF RECEIPT OF MANDATE

 COURT OF APPEALS NUMBER:       07-14-00338-CR
 TRIAL COURT CAUSE NUMBER:       W-066765-01-E

 EX PARTE:STACIE ANN KENEMORE
 VS THE STATE OF TEXAS


 PURSUANT TO THE RULES- OF APPELLATE PROCEDURE, NOTICE,-IS HEREBY. GIVEN
 THAT THE MANDATE OF THE COURT OF CRIMINAL APPEALS OF TEXAS IN THE ABOVE
 STYLED AND NUMBERED CAUSE HAS BEEN RECEIVED AND IS FILED AMONG THE
 PAPERS OF THE CAUSE.

                               CAROLINE WOODBURN,   DISTRICT CLERK
                                      POTTER COUNTY,    TEXAS



 CCAMAN